      Case 2:19-cr-00943-CCC Document 3 Filed 08/24/20 Page 1 of 2 PageID: 59
PROB 12A
(7/93)

                                United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Derron Randolph                                                   Cr.: 19-00943-001
                                                                                   PACTS #: 2067192

Name of Sentencing Judicial Officer:    THE HONORABLE LAURA TAYLOR SWAIN, SDNY
                                        UNITED STATES DISTRICT JUDGE

Name of New Judicial Officer:           THE HONORABLE CLAIRE C. CECCHI, DNJ
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 06/07/2016

Original Offense:   Count One: 21 U.S.C. Section 846; Conspiracy to Distribute and Possess with the
                    Intent to Distribute Heroin

Original Sentence: 78 months imprisonment, 60 months supervised release

Special Conditions: Substance Abuse Testing/Treatment, Search/Seizure, Vocational/Educational Service

Type of Supervision: Supervised Release                       Date Supervision Commenced: 09/06/2019

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   On August 3, 2020, the offender admitted to using marijuana on July 29, 2020.
                      The offender signed an admission form.
       Case 2:19-cr-00943-CCC Document 3 Filed 08/24/20 Page 2 of 2 PageID: 60
                                                                                        Prob 12A – page 2
                                                                                         Derron Randolph

U.S. Probation Officer Action:

The offender will be referred for a substance abuse assessment and will be required to follow the
recommendation of the assessment.


                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer




                                                         By:   PATRICK HATTERSLEY
                                                               Senior U.S. Probation Officer

/ ph

APPROVED:




LUIS R. GONZALEZ                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office).
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                Signature of Judicial Officer


                                                                  August 24, 2020
                                                                           Date
